Citation Nr: 0904568	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for PTSD.

Regardless of whether the RO has addressed the question of 
new and material evidence, the Board is required to conduct 
an independent new and material evidence analysis in a claim 
involving a finally decided matter.  See Barnett v. Brown, 83 
F. 3d. 1380 (Fed. Cir. 1996) (the Board does not have 
jurisdiction to consider a previously denied claim unless new 
and material evidence is presented, and before the Board 
reopens such a claim, it must so find).

The veteran was afforded a hearing before a Decision Review 
Officer in January 2008.  Additionally, in October 2008, the 
veteran and his spouse presented testimony before the 
undersigned member of the Board of Veterans' Appeals.  A 
transcript of this hearing is of record.  At the hearing, the 
undersigned granted a motion to advance this case on the 
Board's docket.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

As the issue of entitlement to service connection for PTSD 
may have bearing on the veteran's claim seeking entitlement 
to TDIU, the issues are inextricably intertwined.  
Consequently, consideration of the claim for TDIU must be 
deferred pending final decision on the other issue.

The Board notes that the veteran has perfected an appeal with 
regards to his claim of entitlement to an automobile 
allowance or adaptive equipment.  This matter is, 
accordingly, referred to the RO.


FINDINGS OF FACT

1.  By rating decisions dated in March 1994, May 1996, and 
February, service connection for a personality disorder, 
claimed as a nervous condition, was denied by the RO.

2.  By rating action dated in August 1999, April 2000, 
October 2002, and April 2005 service connection for PTSD was 
denied by the RO

3.  In October 2005, the RO received a statement construed as 
a claim for service connection for PTSD.

4.  Evidence received since the April 2005 rating decision 
relates to an unestablished fact, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence added to the record since the October 2005 
rating decision is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. § 38 
U.S.C.A. § 5102-5103, 5107 (West 2002), significantly changed 
the law prior to the pendency of this claim. VA has issued 
regulations to implement the statutory changes.  See 38 
C.F.R. § 3.102, 3.156 (a), 3.159, 3.326 (a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits and they redefine the obligations of VA 
with respect to the duty to assist a veteran with a claim.

Given the decision to reopen the claim, the veteran will not 
be prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the law have not been 
completely satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (adequate notice of the VCAA with respect to new and 
material evidence claims should describe what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial action).

Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen were filed after that date (in October 2005), and the 
new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran alleges that he is entitled to service connection 
for PTSD.  The Board observes that the veteran's claim of 
service connection for a personality disorder, characterized 
as nervous disorder, was previously considered and denied by 
means of March 1984, May 1996, and February 1998 rating 
actions.  Additionally, the veteran's claim of service 
connection for PTSD was previously considered and denied by 
means of August 1999, April 2000, October 2002, and April 
2005 rating actions.

In the April 2005 rating decision, evidence for consideration 
included VA treatment and personnel records, VA outpatient 
reports, and private treatment records.  The outpatient 
reports reveal a diagnosis of PTSD.  Regarding his stressors, 
the veteran was unable to provide enough specificity such 
that the may be corroborated.

Since filing the claim to reopen service connection was 
received in October 2005, additional VA outpatient medical 
records have been received and additional statements from the 
veteran have been added to the record.  Psychiatric diagnoses 
in the outpatient records include PTSD.  In October 2008, the 
veteran testified that while stationed in Thailand with the 
809th Combat Engineers (either with Headquarters or A 
Company) he experienced combat during a Red One Alert, either 
in April or May of 1970.  Service personnel records reveal 
that the veteran left Thailand on May 25, 1970.

Given the testimony providing a more specific timeframe 
regarding the occurrence of the stressful event, the Board 
finds that the evidence received since the 2005 rating 
decision is new and material because it was not previously 
before agency decision makers and it speaks to the issue of 
whether the veteran has PTSD attributable to his active 
service.  This evidence is new, as it was not previously of 
record, and material, as it relates to an unestablished fact 
necessary to substantiate the claim.  To this extent only, 
the claim is reopened and the appeal is granted.  Having 
reopened the claim, the Board claims that further evidentiary 
development is warranted.


ORDER

Having submitted new and material evidence, the claim for 
service connection for PTSD is reopened.  The appeal is 
granted to this extent only.


REMAND

A review of the evidence of record with regard to the 
veteran's psychiatric status reveals a diagnosis of PTSD.  
However, the veteran's alleged stressors have not been 
corroborated.  In light of the October 2008 testimony, the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
should be contacted in an attempt to corroborate whether 
while the veteran was stationed in Thailand, in April or May 
1970, with the 809th Combat Engineers (either with 
Headquarters or A Company) he was involved in a Red One 
Alert.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  VA should report the stressors claimed 
by the veteran, and request that JSRRC 
provide any available information that 
might corroborate the veteran's alleged 
inservice stressors.  The JSRRC should be 
asked to provide records pertaining to the 
activities of Headquarters or Company A, 
809th Combat Engineers in April and May 
1970.  A command chronology or any 
information with regard to the activities 
of both units during that time frame 
should be obtained and associated with the 
claims folder.  If no records are 
available, a formal unavailability 
memorandum should be entered into the 
claims file, and the veteran should be so 
informed in writing.

2. Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review in conjunction 
with the examination.  The examination 
report should include any diagnostic tests 
or studies such as psychological testing 
that are deemed necessary for an adequate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify (1) whether each alleged stressor 
found by the RO to be established by the 
evidence of record is sufficient to 
produce PTSD; (2) whether the criteria to 
support a diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between current symptomatology and one or 
more of the inservice stressors found to 
be established by the record and found to 
be sufficient to produce PTSD.  Any 
opinion expressed by the examiner should 
be accompanied by a complete rationale.  
The claims file, to include a copy of this 
REMAND, and any information provided by 
the JSRRC, must be provided to the 
examiner for review in conjunction with 
the examination.

3. VA should then review the claims file 
and undertake any additional actions 
deemed necessary to comply with the 
provisions of the Veterans Claim 
Assistance Act of 2000.  When VA is 
satisfied that the record is complete and 
that all requested actions have been 
accomplished, the claims must be 
readjudicated on the basis of all relevant 
evidence of record.  If the determination 
remains adverse to the veteran in any 
respect, he and his representative should 
be furnished an appropriate supplemental 
statement of the case.  The records should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of this REMAND is to ensure a complete record for 
review and to assist the veteran with the development of 
evidence with regard to his claim. The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


